Exhibit 10.17A

FIRST AMENDMENT

TO THE

FIRST UNITED SECURITY BANK

DIRECTOR RETIREMENT AGREEMENT

DATED OCTOBER 17, 2002

FOR

R. TERRY PHILLIPS

THIS FIRST AMENDMENT is adopted this 20th day of November, 2008, effective as of
January 1, 2005, by and among United Security Bancshares, Inc., a Delaware
corporation (“USB”), First United Security Bank, a state-chartered commercial
bank located in Thomasville, Alabama (“FUSB”) (USB and FUSB collectively are
referred to herein as the “Company”), and R. TERRY PHILLIPS (the “Director”).

The Company and the Director executed the First United Security Bank Director
Retirement Agreement on October 17, 2002, effective as of September 1, 2002 (the
“Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

1. Section 1.8 of the Agreement shall be deleted in its entirety.

2. The following Section 1.11a shall be added to the Agreement immediately
following Section 1.11:

 

  1.11a “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of USB if any stock of USB is
publicly traded on an established securities market or otherwise. A Specified
Employee shall be specifically defined and determined in accordance with
Section 409A of the Code and any and all Treasury regulations and guidance
promulgated thereunder.

3. Section 1.13 of the Agreement shall be deleted in its entirety and replaced
by the following:

 

  1.13 “Termination of Service” means the termination of the Director’s service
with the Company for reasons other than death. Whether a Termination of Service
takes place is determined based on the facts and circumstances surrounding the
termination of the Director’s service and whether the Company and the Director
intended for the Director to provide significant services for the Company
following such termination. Notwithstanding the foregoing, a determination of
whether a Termination of Service has occurred shall be made in accordance with
Section 409A of the Code and any and all Treasury regulations and guidance
promulgated thereunder.

 

Page 1 of 5



--------------------------------------------------------------------------------

4. The following Section 1.13a shall be added to the Agreement immediately
following Section 1.13:

 

  1.13a “Unforeseeable Emergency” means a severe financial hardship to the
Director resulting from an illness or accident of the Director, the Director’s
spouse, the Director’s beneficiary, or the Director’s dependent (as defined in
Section 152 of the Code without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director as defined in Section 409A of the Code and
any and all Treasury regulations and guidance promulgated thereunder.

5. The following Sections 2.5, 2.6 and 2.7 shall be added to the Agreement
immediately following Section 2.4.2:

 

  2.5 Restriction on Timing of Distributions. Notwithstanding any provision of
the Agreement to the contrary, if the Director is considered a Specified
Employee at Termination of Service under such procedures as established by USB
in accordance with Section 409A of the Code, benefit distributions that are made
upon Termination of Service may not commence earlier than six (6) months after
the date of such Termination of Service. Therefore, in the event this
Section 2.5 is applicable to the Director, any distribution which would
otherwise be paid to the Director within the first six (6) months following the
Termination of Service shall be accumulated and paid to the Director in a lump
sum on the first day of the seventh month following the Termination of Service.
All subsequent distributions shall be paid in the manner specified.

 

  2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount in the Director’s income as a result of the failure
of the Agreement to comply with the requirements of Section 409A of the Code, to
the extent such tax liability can be covered by the amount the Company has
accrued with respect to the Company’s obligations hereunder, a distribution
shall be made as soon as is administratively practicable following the discovery
of such failure.

 

  2.7 Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements.
The changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and any and all Treasury regulations and
guidance promulgated thereunder;

 

  (b) must, for benefits distributable under Sections 2.2, 2.3 and 2.4, be made
at least twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

Page 2 of 5



--------------------------------------------------------------------------------

  (d) must take effect not less than twelve (12) months after the election is
made.

6. Article 7 of the Agreement shall be deleted in its entirety and replaced by
the following:

Article 7

Amendments and Termination

 

  7.1 Amendments. This Agreement may be amended only by a written agreement
signed by the Company (and approved by the Board) and the Director. However, the
Company may amend this Agreement to conform with written directives to the
Company from its auditors or banking regulators or to comply with legislative
changes or tax law, including without limitation Section 409A of the Code and
any and all Treasury regulations and guidance promulgated thereunder.

 

  7.2 Plan Termination Generally. The Company and Director may terminate this
Agreement at any time. The benefits hereunder shall be the amount the Company
has accrued with respect to the Company’s obligations hereunder, as of the date
the Agreement is terminated. Except as provided in Section 7.3, the termination
of this Agreement shall not cause a distribution of benefits under this
Agreement. Rather, after such termination benefit distributions will be made at
the earliest distribution event permitted under Article 2 or Article 3.

 

  7.3 Plan Terminations Under Section 409A of the Code. Notwithstanding anything
to the contrary in Section 7.2, if this Agreement terminates and liquidates in
the following circumstances, the Company will distribute the amount the Company
has accrued with respect to the Company’s obligations hereunder, determined as
of the date of the termination of the Agreement, to the Director in a lump sum
subject to the above terms:

 

  (a) The Company terminates and liquidates the Agreement within twelve
(12) months of the Company’s dissolution or with the approval of a bankruptcy
court, provided that the amounts deferred under the Agreement are included in
the Director’s gross income in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Agreement terminates and
liquidates; (ii) the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practicable;

 

  (b)

The Company terminates and liquidates the Agreement within thirty (30) days
before or twelve (12) months after a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company as described in Section

 

Page 3 of 5



--------------------------------------------------------------------------------

 

409A(a)(2)(A)(v) of the Code, provided that all arrangements sponsored by the
Company after the change in control event that are treated as having been
deferred under a single plan (as determined in accordance with Section 409A of
the Code and any and all Treasury regulations and guidance promulgated
thereunder) are terminated and liquidated with respect to each participant who
experienced a change in control event, so the Director and all participants in
such arrangements are required to receive all amounts of compensation deferred
under the terminated arrangements within twelve (12) months of the termination
and liquidation of the arrangements; or

 

  (c) The Company terminates and liquidates, in addition to the Agreement, all
arrangements sponsored by the Company that would be aggregated with the
Agreement (as determined in accordance with Section 409A of the Code and any and
all Treasury regulations and guidance promulgated thereunder) if the Director
had deferrals of compensation under all of the arrangements, no payments in
liquidation of the Agreement are made within twelve (12) months of the
termination and liquidation but all payments are made within twenty-four
(24) months of the termination and liquidation, the Company does not adopt any
new arrangements that would be aggregated with the Agreement under Section 409A
of the Code and any and all Treasury regulations and guidance promulgated
thereunder if the Director participated in such arrangements at any time within
three (3) years following the date of such termination and liquidation, and the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.

7. Section 8.11 of the Agreement shall be deleted in its entirety and replaced
by the following:

 

  8.11 Hardship Distribution. The Company may make a hardship distribution under
the circumstances described in Section 8.11.1 below. Any such distribution shall
require the adjustment described in Section 8.11.2 to any amounts to be paid
under Sections 2.1, 2.2, 2.3 or 2.4 or Article 3.

 

  8.11.1

Application for and Amount of Hardship Distribution. If an Unforeseeable
Emergency occurs, the Director may petition the Board to receive a distribution
from the Agreement (a “Hardship Distribution”). The Board in its sole discretion
may grant such petition. If granted, the Director shall receive, within sixty
(60) days, a Hardship Distribution from the Agreement only to the extent deemed
reasonably necessary by the Board to remedy the Unforeseeable Emergency, plus an
amount necessary to pay taxes or penalties reasonably anticipated to result from
the distribution after taking into account the extent to which such
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise or by liquidation of the

 

Page 4 of 5



--------------------------------------------------------------------------------

 

Director’s assets (to the extent the liquidation would not itself cause severe
financial hardship). In any event, the maximum amount which may be paid out
pursuant to this Section 8.11 is the amount the Company has accrued with respect
to the Company’s obligations hereunder, as of the day that the Director
petitioned the Board to receive a Hardship Distribution under this Section 8.11.

 

  8.11.2 Benefit Adjustment. At the time of any Hardship Distribution, the
amount the Company has accrued with respect to the Company’s obligations
hereunder shall be reduced by the amount of the Hardship Distribution and the
benefits to be paid under Sections 2.1, 2.2, 2.3 or 2.4 or Article 3 hereof
shall reflect such reduced amount.

8. The following Section 8.13 shall be added to the Agreement immediately
following Section 8.12.

 

  8.13 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
Treasury regulations and guidance promulgated thereunder, including such
regulations as may be promulgated after the Effective Date of this Agreement.

IN WITNESS OF THE ABOVE, the Company and the Director hereby consent to this
First Amendment.

 

Director:     First United Security Bank

/s/ R. Terry Phillips

    By:  

/s/ Robert Steen

R. Terry Phillips           Title:  

Executive Vice President

    United Security Bancshares, Inc.     By:  

/s/ Larry M. Sellers

    Title:  

Vice President

 

Page 5 of 5